DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/6/2022 have been received and entered. Claim 10 has been amended. Claim 12 has been cancelled. Claims 1-11 and 13-19 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 13-19 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination to teach the interrelationship performance operation in combination with other limitations of the claim in operating the motor to cause the anisotropic structure to continuously move such that a portion of the anisotropic structure coupled to the force sensor traces out a first path in space; receiving at the anisotropic structure an applied force; monitoring a second path traced by the portion of the anisotropic structure in response to the applied force; and calculating an applied force based on the monitored first path and second path (claim 1); a motor coupled to the sensor, wherein the motor is configured to cause the distal tip of the anisotropic structure to resolve or precess; a monitor to measure movement of the anisotropic structure upon operation of the motor; and a computing environment configured to receive data from the monitor and calculate an applied force applied to the sensor based on the received data (claim 10). 
The closest prior art, Degertekin (US 20040020279) discloses the sensor including a structure with a distal dip, a motor coupled to the sensor, monitor to measure movement of the structure upon the operation of the motor, calculate force (figure 3B, pars 0024, 0059, 0061, 0063, 0069, 0080), but does not expressly discloses the above features of the claims 1 and 10 in combination of performance operation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Degertekin (US 7107825) discloses method and apparatus for the actuation of the cantilever of a probe-based instrument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865